DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 5/16/2022 has been received and considered. In the response, Applicant amended claims 1, 3, 8, 9, 11, 12, 14, 15, 17 and 18; cancelled claims 2 and 5. Therefore, claims 1, 3, 4, 6 – 12 and 14 – 21 are pending. 
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments have overcome the 101 and 103 rejection. More specifically, Jones in view of Monti does not expressly disclose wherein the first acting force comprises a first tension force and a first torsion force, and the second acting force comprises a second tension force and a second torsion force; wherein calculating and controlling the position change of the virtual weapon holder based on the first acting force as the input to the physical engine comprises: calculating and controlling the virtual weapon holder to move from a first position as a current position to a second position based on the first acting force as the input to the physical engine, and calculating and controlling the position change of the virtual weapon holder based on the second acting force as the another input to the physical engine comprises: calculating and controlling the virtual weapon holder to move from the second position to a third position based on the second acting force as the another input to the physical engine, wherein a distance between the second position and the first position is greater than a distance between the third position and the first position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715